DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/212331, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The prior-filed application fails to provide adequate support for the buffer memory storing a plurality of indexes corresponding, respectively, to a plurality of data pages as recited throughout the claims. See below rejection under 35 USC 112a for further explanation.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of indexes of the buffer memory must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-20 each, either directly or based on their dependency, recite a buffer memory that stores a plurality of pages of data that correspond to a plurality of indexes of the buffer memory. There is no disclosure that supports such a recitation in the claims.

As the specification does not disclose a plurality of indexes corresponding, respectively, to a plurality of pages of data in a buffer memory, it calls into question whether applicant was in possession of the invention at the time of filing. The claims are accordingly rejected for lacking proper support in the specification. Applicant may obviate this rejection by pointing specifically to the supporting disclosure of the specification. 

Allowable Subject Matter
The examiner notes that the claims are rejected solely based on the lack of compliance with the written description requirement in accordance with 35 USC 112a. If the rejection were 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘991 to Sela et al. discloses writing data to a non-volatile memory system and using a buffer memory storing a data management table that is utilized to manage writing of the buffered data and to allow for retry of a data write upon receiving an indication of a write error.
‘506 to Park et al. discloses encountering a program fail an issuing a recall command to the failing device to recover the data for which the operation failed. Assigned to the same assignee.
‘041 to Lee et al. discloses encountering a programming failure, completing the programming operation, retrieving failed data from a cache latch to reprogram the data to a new block and copying any valid programmed data from the bad block to matching locations in the new block.
‘332 to Sehgal et al. discloses detecting a program fault during burst programming, pausing the programming, reprogramming data associated with the fault to a new location, resuming the burst programming to the new location and then moving already programmed data to the new location.

‘122 to Li discloses programming data pages into multiple dice of a non-volatile memory system, storing the data in an ordered sequence of programming operations, and maintaining a table to keep track of the data pages. Programming operations are verified for correctness and, if corruption is identified, correct copies of the corrupted data pages are reprogrammed to an alternate location.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646.  The examiner can normally be reached on M-F 7-330.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/MARC DUNCAN/Primary Examiner, Art Unit 2113